 In the Matter of I.IAYD HOLLISTER, I-Nc.andBINDERY DIVISIONOF .THE:IVIL:IIErnI PRINTING Cif AFTS UNION (U-NtIFFILIATED)Case No. 13-R-177-11.-Decided Fcbr nary 24, 19.44Messrs.'William ListerandOtto A. Jaburek,of Chicago, Ill., forthe Company.Mr. M.. 7'. Grwener,of Chicago, Ill., for the Independent.Mr. Joseph L. Bryan,of Chicago, Ill., for Local S.Misses Mary MeEnerneyandClara L. Stegntann,of Chicago, Ill.,for Local 30.Mr. William B. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petition duly filed by Bindery Division of the Wil-mette Printing Crafts Union (Unalliliated), herein called the Inde-pendent, alleging that, a question affecting coninierce had arisen con-cerning the representation of employees of Lloyd Hollister, Inc.,Wilmette, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore George S. Freudenthal, Jr., Trial Examiner.Said, hearingwas held at Chicago, Illinois, on November 10 and December 23, 1943.The Company, the Independent, Bookbinders' and, Paper Cutters'Union, Local No. 8, affiliated with the International Brotherhood ofBookbinders, A. F. of L., herein called Local 8, and Bindery Women'sUnion No. 30, also affiliated with the International Brotherhood ofBookbinders, A. F. of L., herein called Local 30, appeared, partici-pated, and were afforded fnll opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:55 N L R B, No. 5.32 LLOYD HOLLISTER, TIN.33.FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYLloyd Hollister, Inc., is a corporation having its principal place ofbusiness atWilmette, Illinois. where it is engaged in the business ofjob and contract printing.The principal raw materials used by theCompany are paper, ink, metal, type,- and photo-engraving suppliesand equipment.Of the raw materials used by'the Company during1942, more than $50,000, in value, v as purchased front Illinois supplyhouses but was shipped directly to the Company from points outsidethe State of Illinois.During 1942 the gross receipts of the Company'spublishing department were more than $100,000, apd of the, Company'sprinting department more than $300,000. In its publishing depart-went the Company publishes 3 local community news magazines eachweek, which circulate primarily in the State of Illinois.Althoughthese publications do not subscribe to any wire or press associationnews services, syndicated articles, columns, or comic strips, approxi-mately $5,000 of the revenue.of such publications was derived from-national and out-of-State advertising accounts.The printing de-partnient doe-, job and contract printing of more than 40 local newsmagazines, college publications, trade journals, house organs, school,club, and church publications and announcements.More than 10 ofthese have substantial interstate circulation.-More than $40,000 ofthe gross receipts of the printing department was derived from theprinting of the interstate portion of such periodicals.We find that-the Company is engaged in commerce within the meaning of theNational Labor Relations Act.II.THEORGANIZATIONS INVOLVEDBindery Division of the Wilmette Printing Crafts Union is anunaffiliated labor organization admitting to membership employeesof the Company.Bookbinders' and Paper Cutters' Union, Local No. 8, and BinderyWomen's Union No. 30, are labor organizations affiliated with theInternational Brotherhood of Bookbinders, in turn affiliated with theAmerican Federation of Labor, each admitting to membership certainemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or shortly after April 15, 1943, an oral demand was made by arepresentative of the Independent that the Company recognize theIndependent as bargaining representative of the employees in its578129-44-vol 55-4 :34DECISIONS' OF. NATIONALLABOR RELATIONS BOARDbindery division.The Company refused to grant such recognition,and referred the Independent to the Board for certification.A statement of the Regional Director introducedin evidence atthe hearing indicates that the Independent, Local 8, and Local 30, eachrepresents a substantial number of employees in the unit which each'claims to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act. -IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Independentseeks a unit of allthe employees of the Company'sbindery, division, including foremen, delivery men, porter and utilitymen, but excluding janitors.Local 8 and Local 30 each seeks a sepa=rate unit of employees within the bindery division which correspondswith the extent of its respective' craft jurisdiction.Approximately 24 persons are employed in the bindery division,which constitutes 1 of the 4 principal departments of the Company'soperations,2 and occupiesa separateportion of the first floor of theCompany's plant.The operations there carried on consist of cutting;trimming, folding, stitching, collating, mailing, punching and per-forating.A majority of the operations in the bindery are more or lessskilled ; there is, however, a considerable interchange of employeesamong the various jobs.The greater portion of the bindery em=ployees are women, who perform nearly every operation in the binderywith the exception of operating the cutting machines and setting upthe heavier folding machines, which latter operations are performedonly by certain highly skilled male employees.The men, on the otherhand, frequently perform many or all of the operations in which thebindery women are engaged. It thus appears, as,the Independent'contends, that byreasonof the integrated nature of the work of this'The-Regional Director reported that the Independent submitted 22 application formembership cards, of which 12, dated during,March 1943,appeared to bear the genuine,original signatures of persons whose names are on the Company'spay roll of August 4,1913, containing 24 names within the unit claimed by the Independent to be appropriate.The Regional Director further reported that Local 8 submitted three authorizations,two dated in April and one in May 1943, bearing apparently genuine, original signaturesof persons whose names are on theCompany's pay roll of August 4, 1943, containing thenames of four persons within the unit claimed by Local 8 to be appropriate.The Inde-pendent submitted one application card bearing a name within said unitThe Regional Director further reported that Local 30 submitted 5 authorizations, 1being dated in April and 4 in May 1943, bearing apparently genuine,originalsignaturesof persons whose names are on theCompany's pay roll of August4, 1943,containing thenames of 14 persons within the unit claimed by Local 30 to be appropriate.The Inde-pendent submitted 6 application cards within said unit.2The record discloses that the Company's plant comprises an office, composing room,pressroom,and bindery.Of these divisions,only the bindery is now without representationfor collective bargaining by a duly designated representative. LLOYD HOLLISTER, INC.-35department, and the intermingling of its employees, a single unit com-'prising the employees of the bindery division may be appropriate.Both Local 8 and Local 30, however, introduced evidence at thehearing which indicatesthat for many years they have representedcertain groups of bindery employees on a craft basis, and that atpresent each of these organizations holds contracts covering the em-ployees, within its respective jurisdiction, of a considerable numberof employers in Chicago and vicinity.Local 8 admits to member-ship the operators of folding and cutting machines, and others of themore highly skilled bindery employees. It here seeks a unit compris-ing the Company's skilled folding and cutting machine operators.Local 30 admits to membership women performing various machineand hand operations involving on the whole a less degree of skillthan those performed principally by the employees represented by'Local 8, and here seeks a unit comprising the bindery women. Inview of the history of organization and collective bargaining in theprinting. trades, and particularly in the Chicago area, we are of theopinion that the employee groups sought by Local 8 and Local 30could properly constitute separate units.They may likewise, for thereasons before indicated, properly be joined in a single unit compris-ing the bindery division. In this situation we shall permit the scopeof the bargaining unit or units to be determined in part by separateelections in these groups.There remains for consideration, the specific composition of thevoting groups.Question arose at the hearing concerning the inclu-sion or exclusion from the proposed unit or units of several employees,whom we shall discuss, as follows :Elmer Valkenaar'is classified by the Company as a foreman. TheIndependent would include him within the bindery unit.Local 8would exclude him' from the unit which it proposed. The record dis-closes that Elmer Valkenaar supervises the bindery, pressroom, de-livery service, and all other operations and employees on the first floorof the Company's plant.He has authority to hire and to discharge.No other bindery employee,has this right or the right of recommenda-tion in respect thereto.In view of his authority and the extent of thedepartments and operations over which he exercises supervision, itappears that his functionis similarto that of a superintendent; weshall exclude him from each of the voting groups.Charles. E..Valkenaaris the son of Elmer Valkenaar above dis-cussed.He is a high school student, approximately 17 or 18 years ofage, and for 2 or 3 years has been employed occasionally or part-time, on Saturdays, vacations, or after school, in the bindery.Therecord does not indicate either that his employment is other than on 36DECISIONS OF NATIONAL 'LABOR -RELATIONS BOARDa temporary basis or that, though part-time,-he is:regularly employed--We shall exclude him.-Damon-Jerricksspends approximately 90-percent of this time.in thebindery doing various types of work ;similar to that performed by'other bindery employees, the -rest of his time ' being occupied in run-ning errands.The, record indicates that he is a skilled employee,spending a substantial portion of.his time in the-operation of foldingmachines as well as doing hand' bindery work, and is_tlie-Company'smost competent employee in the operation of a stitching machine.We shall include Jerricks in the voting group consisting of the opera-tors of folding and cutting machines., -William LewisandHarry Washingtonare listed by the Companyas "bindery-utility" employees, andDelbert' Alexanderis listed as a"bindery-delivery" employee.The record discloses that each of thesemen spends the majority of his time at -work outthe bindery.Lewis spends not more than approximately 40 percent of his time inwork in the,bindery and the balance in janitor work.Washingtonand Alexander are engaged principally in delivery work and spendonly 25 percent of their time- in the bindery. In. vie", of the smallamount of time spent by these employees In the 'bindery, we shallexclude them from the voting groups.We shall direct that separate elections by secret ballot be held amongemployees of the Company within each of the groups listed below whowere employed during-the pay-roll period immediately preceding thedate of the Direction of Elections herein, subject to the limitationsand, additions set forth in the Direction.3There shall be excludedfrom each of such voting groups, in addition to others specificallymentioned herein, all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status-of employees, or effectively recommend such action. --The respectivevoting groups shall be as follows :(1)All folding and cutting machine operators, including Damon.Derricks, to determine whether they desire to be represented by Bind-ery Division of the' Wilmette Printing Crafts Union or by Bookbind'ers' and Paper Cutters' Union, Local'No. 8, I. B. of B., A. F. of L:,or by neither.-,(2)The remaining bindery employees,' excluding janitors, bind,ery utility and delivery employees who spend the majority of theiitime at work outside the bindery, Charles E. Valkenaar, and theery Division of the Wilmette Printing Crafts Union or by BinderyWomen's Union, Local No. 30, or by neither.-'3The parties respectively requested that their names appear on the ballots as follows :Bindery Division of the Wilmette Printing Crafts Union ; Bookbinders'and Paper Cutters'Union Local No. 8, I.B. of B,A. F. of L ; and Bindery Women's Union Local No. 30.The requests are hereby granted. LLOYD HOLLISTER, INC.37As stated above, there will be no final determination of the appro-priate unit or units pending the results of these elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the` power vested in the National LaborRelations' Board by Section 9' (c) of the National Labor -RelationsAct, auid'pur'suant to Article III, Section 9, of National Labor=Rela--tions Board Rules and Regulations-Series '3, it is hereby -DIRECTEDthat, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Lloyd Hollister,Inc.,Wilmette, Illinois, elections by secret ballot shall be conducted,as early as possible, but not later than thirty (30) days, from the dateof this Direction of Elections, under the direction and supervision ofthe Regional Director for the Thirteenth Region, ;acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and. 11, of saidRulesand Regulations, amongthe employees within the categories set forth below, who were em-ployed by the Company during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed. forcesof the United States who present themselves in person at the- polls,but excluding any who have since quit or been discharged for cause,and have not been rehired or reinstated prior to the date of theelections, as well as all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action:(1)All' folding and cutting machine operators, including DamonJerricks, to determine whether they desire to be represented by Bind-,cryDivision of the Wilmette Printing Crafts Union or by Book-binders' and Paper Cutters' Union Local No. 8, I. B. of B., A. F. of L.,for the purposes of- collective bargaining, or by neither.(2)The remaiiiiug bindery employees, excluding janitors, bindery,utility and delivery employees who spend the majority of their timeat work outside the bindery, Charles E. Valkenaar, and the foreman,to determine- whether they desire to be represented by Bindery Divi-sion of the .Wilmette Printing Crafts Union or by Bindery Women'sUnion Local No. 30, for the purposes of collective bargaining, or byneither.-